DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 07/16/2021, to the Non-Final Office Action mailed on 04/16/2021. 
Claim 1 is amended. Claims 1-17 are pending and addressed below.











Claim Rejections - 35 USC § 103
Claims 1-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham Santosh Paul et al (US 20160249208), hereinafter Abraham, in view of PATIL Abhishek Pramod et al (US 20160286398), hereinafter Patil.
Regarding claim 1, Abraham teaches, a method for establishing a Wi-Fi network (Abraham: [23]-[25], [28] “NDL groups may also be referred to herein as mesh networks or simply as "NDLs.”,  teaching establishment of a ‘mesh network’ in Wi-Fi (also referred to as “NDL Group” in Abraham), according to Spec disclosure (see Spec p.6, l.12-14 “At this point, the Wi-Fi device A, the Wi-Fi device B, and the Wi-Fi device C have achieved joining a same mesh network upon power up, and may establish communication between each other.). A Wi-Fi network is interpreted by the Examiner as a network that uses known Wi-Fi technology e.g. MAC Addressing), wherein the method comprises: 
an address definition in a MAC layer data structure comprising a target destination address and a group address of a Wi-Fi device (Abraham: Fig. 4, [0059], teaching addresses of MAC layer MPDU comprising a recipient (i.e. target destination ) address in the address 1 field 406, and a group address in the address 3 field 410), and 
adding Wi-Fi devices in a same frequency band and having a same group address to a same Wi-Fi network (Abraham: [29], teaching WiFi devices forming the mesh network uses a common address associated with the group and a common communication channel i.e. a same frequency band, for communication within the group), and 
While teaching a Wi-Fi device which is not in the same Wi-Fi network joining the same Wi-Fi network (Abraham: [0028] “As shown, the wireless device 130l is not currently included in any of NDL groups 110, however wireless device 130l may join an NDL as needed to subscribe to a desired service”), Abraham does not expressly teach, a Wi-Fi device which is not in the same Wi-Fi network joining the same Wi-Fi network by setting a group address thereof to the same group address, without connection establishing procedures.
However, in the same field of endeavor, Patil teaches, a Wi-Fi device which is not in the same Wi-Fi network joining the same Wi-Fi network by setting a group address thereof to the same group address, without connection establishing procedures, such that Wi-Fi devices joined the same Wi-Fi network are allowed to establish Wi-Fi communication with each other (Patil: Fig. 40B, STA 4060; [327]-[328], teaching a Wi-Fi device 4060, not currently part of the NAN cluster of multicast group 4050, can join the group using broadcasted multicast ID (i.e. group address). It is obvious that Wi-Fi device 4060 will need to set the group address to be able to use it for joining the group. As the device is joining a NAN (Neighbor Aware Network) cluster forming a P2P Group, there is no Wi-Fi related connection establishing procedure such as between an AP and a client, according to the Spec disclosure (see Spec p.5, l.21-23 “Thus, it is realized that Wi-Fi devices do not need to subject to connection establishing procedures to complete the establishment of a Wi-Fi network"). Moreover, as devices are associated with a service within the NAN, it implies that devices are communicating with each other).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL) to achieve a wireless network architecture of dynamic ad hoc topology (Patil: [0003], [0006]).
Regarding claim 2, Abraham, in view of Patil, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein the address definition in MAC layer further comprises a source address of the Wi-Fi device (Abraham: Fig. 4, [0059] “The communication 400 may comprise or otherwise be a portion of an 802.11 MPDU...Notably,... the address 2 field 408 may comprise the MAC address of the STA that is transmitting, broadcasting, or multicasting the communication 400 ...).
Regarding claim 3, Abraham, in view of Patil, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein the Wi-Fi device operates in a Station/Client mode, and communicates in a MAC layer connectionless mode (Abraham: [0025] “Thus, forming NDL groups and providing a method of data transfer among the devices of the NDL group may provide simple and secure communications within NDL groups, especially when STAs are participants of more than one NDL group. This may require the generation of a MAC address for each NDL group.”, teach WiFi device operates in STA mode and provides simple communication with a MAC address).
Regarding claim 4, Abraham, in view of Patil, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein a topology of the Wi-Fi network comprises: star structure, ring structure, bus structure, distributed structure, tree structure, or mesh structure (Abraham: [0025] “The STAs within a mesh network may wish to form NDL groups in order to communicate with each other in a simple and secure manner.”).
Regarding claim 5, Abraham, in view of Patil, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
wherein a frame body of the MAC layer data structure is application data (Abraham: [0052], [0059] Further, the frame body 414 may comprise data that is intended for the STA indicated by the address 1 field 406, and the data may encrypted., teaching service or application data that is carried in the frame body).
Regarding claims 6, 10, 11, 12 and 13, Abraham, in view of Patil, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claims 1, 2, 3, 4 and 5.
Abraham further teaches, wherein the network comprises any number of Wi-Fi devices, wherein the Wi-Fi devices are in direct communication, or in indirect communication through other Wi-Fi device, and the Wi-Fi devices in the network have the same frequency band and the same group address (Abraham: [0025], [0029]).
Regarding claims 7, 14, 15, 16 and 17 Abraham, in view of Patil, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claims 1, 2, 3, 4 and 5.
Abraham further teaches, a data transmission method for a Wi-Fi network, wherein the data transmission method comprises: a data transmitting device in the Wi-Fi devices performing data transmission to a data receiving device in a unicast, groupcast, or broadcast mode (Abraham: [0055] This group key may be used by the mobile devices within the NDL group 172, 174, 176 to encrypt a portion of the communications that are broadcast or multicast to other members of the NDL group 172, 174, 176).
Regarding claim 8, Abraham, in view of Patil, teaches the data transmission method for a Wi-Fi network, as outlined in the rejection of claim 7.
Abraham further teaches, wherein the data transmitting device and the data receiving device in the Wi-Fi network are directly communicatively connected (Abraham: [0025]),
in the unicast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, the MAC address of the data receiving device, and the group address, 
in the groupcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a groupcast address, and the group address, 
in the broadcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a broadcast address, and the group address (Abraham: [0059] Notably, the address 1 field 406 may comprise the MAC address of the STA or NDL group that is the intended recipient of the communication 400, the address 2 field 408 may comprise the MAC address of the STA that is transmitting, broadcasting, or multicasting the communication 400 ..., and the address 3 field 410 may comprise the NDL group MAC address, ..., teaching address 1 field will have address of the intended recipient, and the intended recipient can be an individual, multicast or broadcast address based on the transmission mode of the transmitting device).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham, in view of Patil, and further in view of SEOK Yongho (US 20150381676), hereinafter SEOK.
Regarding claim 9, Abraham, in view of Patil, teaches the data transmission method for a Wi-Fi network, as outlined in the rejection of claim 7.
Abraham does not expressly teach, wherein the data transmitting device and the data receiving device in the Wi-Fi network are in indirect communication via a relay device,
in the unicast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, the MAC address of the relay device, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the MAC address of the data receiving device, and the group address, 
in the groupcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a groupcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the groupcast address, and the group address, 
in the broadcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a broadcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the broadcast address, and the group address.
However, in the same field of endeavor, SEOK teaches, wherein the data transmitting device and the data receiving device in the Wi-Fi network are in indirect communication via a relay device (SEOK: Figs. 16, 17 and 18),
in the unicast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, the MAC address of the relay device, and the group address (SEOK: [0211] the STA may unicast the multicast/broadcast frame to the relay STA. In the multicast/broadcast frame unicast by the STA to the relay STA, the A1 field may be set to the MAC address of the relay STA, the A2 field may be set to the MAC address of the STA serving as the source of the multicast/broadcast frame, and the A3 field may be set to a multicast/broadcast MAC address (i.e., group address) corresponding to a destination address), a header of the frame body contains the MAC address of the data receiving device (SEOK: [0176]-[0178], [179]  For example, the DA field of the A-MSDU subframe field may be set to a destination address (DA) value of the corresponding MSDU), the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the MAC address of the data receiving device, and the group address, (SEOK: [0217] ...a frame transmitted to the root AP by the relay STA... In this case, the A1 field (i.e., RA field) of the frame may be set to the MAC address of the root AP, the A2 field (i.e., TA field) of the frame may be set to the MAC address of the relay STA, the A3 field (i.e., DA field) of the frame may be set to the multicast/broadcast MAC address (i.e., group address) of a multicast/broadcast frame that the STA transmits...).
in the groupcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a groupcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the groupcast address, and the group address  (SEOK: [0179], [0211]-[0217]),
in the broadcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a broadcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the broadcast address, and the group address (SEOK: [0179], [0211]-[0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s method to include a MAC address format in relay based Wi-Fi network.  
SEOK: [0006]).

Response to Arguments
Applicant's arguments filed on 07/06/2021, with respect to the rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.8, l.26-28, p.9, l.1-12” In contrast, Abraham does not disclose or suggest establishing a Wi-Fi network from unconnected Wi-Fi devices, such that Wi-Fi devices joined the Wi-Fi network are allowed to establish Wi-Fi communication with each other. Instead, Abraham teaches forming an NDL group within an established Wi-Fi network, e.g., forming NDL groups by STAs with a mesh network that is already established (Abraham, paragraph [0025]: The STAs within a mesh network may wish to form NDL groups in order to communicate with each other in a simple and secure manner; and paragraph [0059]). In the disclosure of Abraham, the NAN as well as NDL groups are formed on top of an already established mesh network, and the mesh devices within the mesh network are already capable of communicating with each other (Abraham, 
However, the examiner respectfully disagrees with the Applicant. Both Abraham and Patil teach a similar Wi-Fi network as disclosed in Fig. 3 of the disclosure, and as described in page 6, lines 1-14, where it recites establishing a mesh network. Forming an NDL group is in essence forming a Wi-Fi network, in light of the specification of the application disclosure, for communications only among the devices within the group. The concept of the Wi-Fi network establishing procedure of the instant claim 1 is essentially the same even though Abraham’s devices have other connections outside the NDL group.
Applicant further argues in Remarks: p.9, l.18-29, p.10, l.1-2 that “Patil expressly does not disclose or suggest establishing a Wi-Fi network from unconnected Wi-Fi devices, such that Wi-Fi devices joined the Wi-Fi network are allowed to establish Wi-Fi communication with each other. Instead, Patil discloses an STA in an already established WLAN joining a NAN cluster (Patil, paragraph 
However, the examiner respectfully disagrees with the Applicant. Same comment as above about Abraham equally applies to the teachings of Patil.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472